Justice EISMANN,
concurring in Part III and dissenting as to Parts I, II, and IV.
At the time herein relevant, Rule 3.3(a) of the Idaho Rules of Professional Conduct (IRPC) provided, “A lawyer shall not knowingly: (1) make a false statement of material fact or law to a tribunal.” There is no question that Dodge made a false statement of material fact to a tribunal when she told the magistrate judge that Mr. Ford had “pulled a shotgun” on a peace officer. That assertion was admittedly false, and Dodge certainly knew that such assertion was likely to be regarded as important to the magistrate judge when setting bail. The issue is whether the Bar proved by clear and convincing evidence that Dodge made that false statement knowingly.
The “Terminology” section of the former IRPC defined “knowingly” as “actual knowledge of the fact in question.” For a false statement to have been made knowingly, the attorney must have lied.
The hearing committee did not find that Dodge had knowingly made a false statement. It found that she had negligently made a false statement by failing to first make a “reasonably diligent inquiry” as to the accuracy of the statement. Its key conclusions were as follows:
7. Rule 3.3(a)(1), IRPC, requires both that the lawyer knowingly make a false statement and that the false statement is material.
8. The Comment to Rule 3.3 clarifies the required knowledge: “However, an assertion purporting to be on the lawyer’s own knowledge, as in an affidavit by the lawyer or in a statement in open court, may be properly made only when the lawyer knows the assertion is true or believes it to be true on the . basis of a reasonably diligent inquiry.”
9. The Defendant did not know that her statement regarding Mr. Ford pulling a gun on an officer was true, in fact it was admittedly false, and she made no inquiry at all before making that statement. Therefore, the Defendant “knowingly” made a false statement of fact to a tribunal.
The hearing committee clearly erred by using the wrong standard. Rather than finding that Dodge had knowingly made a false statement, it found that she had negligently made the false statement by failing to make a “reasonably diligent inquiry” before making the statement.
*223The definition of “knowingly” in the former IRPC states, “A person’s knowledge may be inferred from circumstances.” The hearing committee certainly could have inferred from the facts that Dodge made the false statement knowingly. It did not do so, however. In fact, it found, “The Bar, in this case, has failed to establish by clear and convincing evidence that statements by the Defendant at the June 8, 2000, probable cause hearing were made with the intent or purpose to deceive.”2
We must uphold the findings of the hearing committee unless they are clearly erroneous or arbitrary and capricious. Defendant A v. Idaho State Bar, 140 Idaho 800, 102 P.3d 1119 (2004). Findings of fact are not clearly erroneous simply because we would have drawn other inferences from the facts. Jones v. Big Lost River Irrigation Dist., 93 Idaho 227, 459 P.2d 1009 (1969). To determine whether Dodge made a knowingly false statement required a finding as to her intent when making the statement, Idaho State Bar v. Malmin, 139 Idaho 304, 78 P.3d 371 (2003), and that intent must necessarily be inferred from the facts and circumstances. The hearing committee gave credence to Dodge’s explanation and did not infer the necessary intent. Its failure to infer such intent was not clearly erroneous. Although Dodge’s conduct was certainly unprofessional and exhibited a lack of sensitivity to the rights of the accused, the hearing committee could reasonably find that she did not knowingly make a false statement.
Chief Justice SCHROEDER concurs.

. In this case, a misrepresentation made with an intent to deceive and a knowingly false statement are synonymous. There was no contention that the false statement was made as a joke or without any intent that the magistrate judge would rely upon it. A person who makes a knowingly false statement of material fact to a court with the intent that the court rely upon that statement has also made a misrepresentation with the intent to deceive. Idaho State Bar v. Williams, 126 Idaho 839, 893 P.2d 202 (1995). See also, Idaho State Bar v. Malmin, 139 Idaho 304, 78 P.3d 371 (2003), where the making of "knowingly false statements” was held to be the making of misrepresentations with "the intent or purpose to deceive.”